Citation Nr: 1721191	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  14-07 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Mississippi


THE ISSUE

Entitlement to an annual clothing allowance.

(The issues of entitlement to service connection for right ear hearing loss, sinusitis, bronchitis, asthma, a lung disability, to include benign neoplasms, an eye disability other than tendon release, right eye, lower lid, lateral canthal tendon, with cicatrized ectropion, and for chronic fatigue syndrome, and of entitlement to an evaluation in excess of 50 percent for burn scars of the face and ears, and to an effective date prior to August 20, 2013 for a grant of an increased rating for scars of the face and ears, are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant is a Veteran who served on active Air Force service from November 1976 to June 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from denial of a clothing allowance by the Department of Veterans Affairs Medical Center (VAMC) in Biloxi, Mississippi.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides, in pertinent part, for payment of an annual clothing allowance to each veteran who uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability, and VA determines causes irreparable damage to the veteran's outer garments. 38 U.S.C.A. § 1162. 

Initially, the Veteran's 2013 request for a clothing allowance was denied based on a determination that triamcinolone ointment prescribed by VA for the Veteran's service-connected eczema would not damage his clothing.  The Veteran contends that he was then using, and continues to use, topical medications other than the Triamcinolone ointment shown on the record reviewed by the pharmacist for purposes of determining whether the Veteran was using a medication which would damage his outerwear.  He is notified that he may submit such clothing that is stained or otherwise damaged to the AOJ as evidence of complained of damage.

In his October 2013 Notice of Disagreement (NOD), and at his November 2016 hearing before the Board, the Veteran contended that his service-connected skin disorder required daily use of over-the-counter topical preparations such as Vaseline, which damaged his clothing.  The Veteran stated that attachment 15 to the NOD included private clinical records reflecting what his private physician had prescribed.  However, the Notice of Disagreement associated with the electronic record includes only three pages, and the Board is unable to locate the referenced "attachment 15."  An attempt to obtain the complete record of the Veteran's October 2013 NOD regarding denial of a clothing allowance should be made, to include an attempt to obtain the Veteran's original clothing allowance file from the VA Medical center (VAMC).

A January 2014 Primary Care H&P note which reflects that the Veteran's eczema was "poorly controlled" with the topical medication prescribed by the non-VA physician supports the Veteran's contention that he was using medications for his skin other than the single medication considered in the September 2013 denial of a clothing allowance.  The Veteran should be afforded an opportunity to submit or identify any additional evidence that might substantiate his claim about the medications he was using for his service-connected skin disability.

The 2013 Statement of the Case explained that the clothing allowance could not be granted because the topical preparations which damaged the Veteran's clothing were for treatment of a non-service-connected disorder.  VA clinical records dated in 2014 and 2015 reflect that VA prescribed additional medications for treatment of the Veteran's skin conditions, but do not include medical opinion as to whether the skin condition(s) being treated were or were not manifestations of the Veteran's service-connected eczema.  See, e.g., March 4, 2014 VA Dermatology Consult; March 5, 2015 VA Orthopedic Consult.  Further development of the medical evidence is required.  

Accordingly, the case is REMANDED for the following action:

1.  Request a complete copy of the Veteran's original clothing allowance claims file from the VAMC.  
If no additional records are located by the VAMC, the Veteran should be afforded an opportunity to re-submit the attachments to an October 2013 NOD, if he has copies, or, the Veteran may obtain statements from his medical providers detailing the medications/topical treatments used for his skin beginning in September 2013.  The Veteran should also be advised that records of medications purchased, pharmacy records of medications dispensed, copies of labels from medications dispensed, and the like, may be relevant.

Alternatively, the Veteran should be afforded the opportunity to authorize VA to obtain the identified documents from the identified providers for him.  He is also informed by this document that he may submit evidence of stained or damaged clothing to the RO in support of his claim if he so desires.

2.  Obtain all VA treatment records dated from August 1, 2013 through the present, especially records of dermatology treatment.  This should include any information as to the type of external medications used by the Veteran for his skin.  

Records of medications prescribed and medications dispensed by VA from August 1, 2013 to the present should be associated with the electronic record.

All attempts to obtain records should be documented in the claims folder.

3.  Thereafter, if and only if records disclose that the Veteran used medications other than Triamcinolone ointment since August 1, 2013, forward the claims file to the Undersecretary for Health or a designee for consideration of whether medications or other topical treatments for a service-connected skin disability caused irreparable damage to the Veteran's outer garments during the appeal period.  If some topical medications were used for a service-connected disability and some medications were used for a non-service-connected disorder, the reviewer should be asked to provide a medical opinion as to which medications were used for treatment of a service-connected skin disability.

4.  Then review the record and readjudicate the claim. If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond. The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


